Exhibit MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com Silicon Image Reports Fourth Quarter and 2008 Financial Results SUNNYVALE, Calif., February 5, 2009 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its fourth quarter and full year ended December 31, Revenue for the fourth quarter of 2008 was $59.4 million, compared to $77.8 million for the third quarter of 2008 and $85.3 million for the fourth quarter of 2007.Revenue for 2008 totaled $274.4 million, compared with $320.5 million for 2007. GAAP net income for the fourth quarter of 2008 was $5.0 million, or $0.07 per diluted share, compared to $6.1 million, or $0.08 per diluted share, for the third quarter of 2008 and $7.6 million, or $0.09 per diluted share, for the fourth quarter of 2007. GAAP net income for the fourth quarter of 2008 includes pre-tax restructuring expenses of $4.0 million, compared with $1.9 million in the third quarter of 2008. GAAP net income for 2008 was $10.1 million, or $0.13 per diluted share, compared to $19.0 million, or $0.22 per diluted share for Non-GAAP net income for the fourth quarter of 2008 was $15.7 million, or $0.21 per diluted share, compared to $17.7 million, or $0.23 per diluted share, for the third quarter of 2008 and $9.5 million, or $0.11 per diluted share, for the fourth quarter of 2007. Non-GAAP net income for 2008 was $41.7 million, or $0.54 per diluted share, compared to $32.7 million, or $0.37 per diluted share for 2007. Non-GAAP net income excludes stock-based compensation expense, amortization of intangible assets and restructuring charges. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Income. 1060 E.
